 



Exhibit 10.1
Execution Copy
 
OMNIBUS AGREEMENT
AMONG
EAGLE ROCK ENERGY PARTNERS, L.P.
EAGLE ROCK ENERGY G&P, LLC
EAGLE ROCK ENERGY GP, L.P.
AND
EAGLE ROCK HOLDINGS, L.P.
 

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein), and is by and among Eagle Rock Energy
Partners, L.P., a Delaware limited partnership (the “MLP”), Eagle Rock Energy
G&P, LLC, a Delaware limited liability company (“G&P”), Eagle Rock Energy GP,
L.P., a Delaware limited partnership (the “General Partner”) and Eagle Rock
Holdings, L.P., a Texas limited partnership (“Holdings”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”
R E C I T A L S:
     The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II and Article III of this
Agreement, with respect to certain indemnification and reimbursement obligations
of the Parties.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. (a) Capitalized terms used herein but not defined shall
have the meanings given them in the MLP Agreement.
          (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Basket” has the meaning given such term in Section 2.3(b).
     “Cause” has the meaning ascribed thereto in the MLP Agreement.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person pursuant to a
transaction in which the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for cash, securities or other property, other than
any such transaction where (a) the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-1-



--------------------------------------------------------------------------------



 



(b) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and (iv) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all of the then outstanding Voting Securities of the
Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.
     “Closing Date” means the date of the closing of the initial public offering
of Common Units.
     “Common Unit” has the meaning given such term in the MLP Agreement.
     “Conflicts Committee” has the meaning given such term in the MLP Agreement.
     “Covered Environmental Losses” means all environmental Losses, (including,
without limitation, costs and expenses of any Environmental Activity) of any and
every kind or character, by reason of or arising out of:
     (i) any violation or correction of violation, including without limitation
performance of any Environmental Activity, of Environmental Laws; or
     (ii) any event, omission or condition associated with ownership or
operation of the MLP Assets (including, without limitation, the exposure to or
presence of Hazardous Substances on, under, about or migrating to or from the
MLP Assets or the exposure to or Release of Hazardous Substances arising out of
operation of the MLP Assets at non-MLP Asset locations), including, without
limitation, (A) the cost and expense of any Environmental Activities, and
(B) the cost and expense for any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work, but only to the extent that such
violation described in clause (i), or such events, omissions or conditions
described in clause (ii), occurred before the Closing Date.
     “Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, without limitation, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty.
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-2-



--------------------------------------------------------------------------------



 



(a) pollution or protection of the environment or natural resources including,
without limitation, the federal Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendments and Reauthorization
Act, the Resource Conservation and Recovery Act, the Clean Air Act, the Clean
Water Act, the Safe Drinking Water Act, the Toxic Substances Control Act, the
Oil Pollution Act of 1990, the Federal Hazardous Materials Transportation Law,
the Marine Mammal Protection Act, the Endangered Species Act, the National
Environmental Policy Act and other environmental conservation and protection
laws, each as amended through the Closing Date, (b) any Release or threatened
Release of, or any exposure of any Person or property to, any Hazardous
Substances and (c) the generation, manufacture, processing, distribution, use,
treatment, storage, transport or handling of any Hazardous Substances.
     “Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “G&P” has the meaning given such term in the introduction to this
Agreement.
     “General Partner” has the meaning given such term in the introduction to
this Agreement.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including, without limitation, any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
including, without limitation, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel and other refined petroleum hydrocarbons and
petroleum products and (c) radioactive materials, asbestos containing materials
or polychlorinated biphenyls.
     “Holdings” has the meaning given such term in the introduction to this
Agreement.
     “Indemnified Party” means the Partnership Group in their capacity as the
parties entitled to indemnification in accordance with Article II.
     “Indemnifying Party” means the General Partner, G&P and Holdings,
collectively in their capacity as the parties from whom indemnification may be
required in accordance with Article II.
     “Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-3-



--------------------------------------------------------------------------------



 



limitation, court costs and reasonable attorney’s and experts’ fees) of any and
every kind or character.
     “MLP” has the meaning given such term in the introduction to this
Agreement.
     “MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the Closing Date, as such agreement is in
effect on the Closing Date, to which reference is hereby made for all purposes
of this Agreement. An amendment or modification to the MLP Agreement subsequent
to the Closing Date shall be given effect for the purposes of this Agreement
only if it has received the approval of the Conflicts Committee that would be
required, if any, pursuant to Section 4.6 hereof if such amendment or
modification were an amendment or modification of this Agreement.
     “MLP Assets” means the pipelines, processing plants or related equipment or
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed or otherwise transferred to any member of
the Partnership Group, or owned by, leased by or necessary for the operation of
the business, properties or assets of any member of the Partnership Group, prior
to or as of the Closing Date.
     “Organizational Documents” means certificates of incorporation, by-laws,
certificates of formation, limited liability company operating agreements,
certificates of limited partnership or limited partnership agreements or other
formation or governing documents of a particular entity.
     “Partnership Entities” means G&P, the General Partner and each member of
the Partnership Group.
     “Partnership Group” means the MLP and any Subsidiary of the MLP.
     “Party” or “Parties” have the meaning given such terms in the introduction
to this Agreement.
     “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.
     “Registration Statement” has the meaning given such term in the MLP
Agreement.
     “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the environment.
     “Subsidiary” has the meaning given such term in the MLP Agreement.
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-4-



--------------------------------------------------------------------------------



 



     “Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.
ARTICLE II
Indemnification
     2.1 Environmental Indemnification. Subject to the provisions of Section 2.3
and Section 2.4, the Indemnifying Party shall indemnify, defend and hold
harmless the Indemnified Party from and against any Covered Environmental Losses
suffered or incurred by the Indemnified Party and arising from or relating to
the MLP Assets for a period of two (2) years from the Closing Date.
     2.2 Additional Indemnification. Subject to the provisions of Section 2.3
and Section 2.4, the Indemnifying Party shall indemnify, defend and hold
harmless the Indemnified Party from and against any Losses suffered or incurred
by the Indemnified Party by reason of or arising from:
          (a) the failure of the Partnership Group to be the owner of valid and
indefeasible easement rights, leasehold and/or fee ownership interests in and to
the lands on which are located any MLP Assets, and such failure renders the
Partnership Group liable to a third party or unable to use or operate the MLP
Assets in substantially the same manner that the MLP Assets were used and
operated by Holdings and its Subsidiaries immediately prior to the Closing Date;
          (b) the failure of the Partnership Group to have on the Closing Date
any consent or governmental permit necessary to allow (i) the transfer of any of
the MLP Assets to the Partnership Group on the Closing Date or (ii) the
Partnership Group to use or operate the MLP Assets in substantially the same
manner that the MLP Assets were owned and operated by Holdings and its
Subsidiaries immediately prior to the Closing Date;
          (c) all federal, state and local income tax liabilities attributable
to the ownership or operation of the MLP Assets prior to the Closing Date,
including any such income tax liabilities of Holdings and its Subsidiaries that
may result from the consummation of the formation transactions for the
Partnership Entities, but excluding any such liabilities attributable to
federal, state and local income taxes reserved on the books of the Partnership
Group as of the Closing Date;
          (d) all liabilities, other than Covered Environmental Losses and other
than liabilities incurred in the ordinary course of business conducted in
compliance with applicable laws, that arise out of the operation of the MLP
Assets prior to the Closing Date; and
          (e) all liabilities attributable to any assets or liabilities retained
by the Indemnifying Party.
provided, however, that, in the case of clauses (a), (b) and (d) above, such
indemnification obligations shall survive for two (2) years from the Closing
Date; and that in the case of clauses
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-5-



--------------------------------------------------------------------------------



 



(c) and (e) above, such indemnification obligations shall survive until sixty
(60) days after the expiration of any applicable statute of limitations.
     2.3 Limitations Regarding Indemnification.
          (a) The aggregate liability of the Indemnifying Party under
Section 2.1 shall not exceed $7.5 million and the aggregate liability of the
Indemnifying Party under Section 2.2(d) shall not exceed $5.0 million.
          (b) Subject to the limitations of Section 2.3(a), no claims may be
made against the Indemnifying Party for indemnification pursuant to Section 2.1
unless the aggregate dollar amount of the Losses suffered or incurred by the
Indemnified Party exceed $750,000, but the Indemnifying Party shall be liable
for the full amount of such claims in excess of $750,000 (the “Basket”),
provided, however, that individual claims or a series of related claims that do
not exceed $25,000 shall not be charged against the Basket.
          (c) Subject to the limitations of Section 2.3(a), no claims may be
made against the Indemnifying Party for indemnification pursuant to
Section 2.2(d) unless the aggregate dollar amount of the Losses suffered or
incurred by the Indemnified Party exceed $500,000, but the Indemnifying Party
shall be liable for the full amount of such claims in excess of $500,000.
          (d) Notwithstanding anything herein to the contrary, in no event shall
the Indemnifying Party have any indemnification obligations under this Agreement
for claims made as a result of additions to or modifications of Environmental
Laws promulgated after the Closing Date.
          (e) Notwithstanding anything herein to the contrary, the liability of
the Indemnifying Party for any indemnification obligations under this Agreement
will be subject to reduction for (i) any insurance proceeds realized by the
Indemnified Party with respect to the indemnified matter, net of any premium
that becomes due and payable as a result of such claim, (ii) any amounts
recovered by the Indemnified Party under contractual indemnities from third
parties and (iii) up to $2.1 million of costs incurred by the MLP to conduct
environmental investigations, implement spill prevention, control and
countermeasure (“SPCC”) plans and perform selected cavern closures on 11
properties, in each case as described under the heading “Business–Environmental
Matters” in the Registration Statement. The MLP hereby agrees to use
commercially reasonable efforts to realize any applicable insurance proceeds and
amounts recoverable under such contractual indemnities.
          (f) The liability of the Indemnifying Party for any indemnification
obligations under Section 2.2(d) of this Agreement will be reduced by any
amounts reserved or accrued for such Losses on the balance sheet of the MLP as
of December 31, 2005.
     2.4 Indemnification Procedures.
          (a) The Indemnified Party agrees that within a reasonable period of
time after it becomes aware of facts giving rise to a claim for indemnification
pursuant to this Article II, it will provide notice thereof in writing to the
Indemnifying Party specifying the nature of and
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-6-



--------------------------------------------------------------------------------



 



specific basis for such claim; provided, however, that the Indemnified Party
shall not submit claims more frequently than once a calendar quarter (or twice
in the case of the last calendar quarter prior to the expiration of the
applicable indemnity coverage under this Agreement).
          (b) The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this Article II, including, without limitation, the selection of counsel
(provided that if such claim involves Covered Environmental Losses, such counsel
shall be reasonably acceptable to the Indemnified Party), determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent (which consent shall not be unreasonably
withheld, conditioned or delayed) of the Indemnified Party unless it includes a
full release of the Indemnified Party from such matter or issues, as the case
may be.
          (c) The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records and other information furnished by the Indemnified Party pursuant
to this Section 2.4. In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article II; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense. The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party reasonably
informed as to the status of any such defense, but the Indemnifying Party shall
have the right to retain sole control over such defense.
          (d) The indemnification obligations under this Article II shall
continue with respect to any claim for indemnification pursuant to this
Article II that is pending as of the end of the applicable survival period
notwithstanding the expiration of such survival period.
ARTICLE III
Reimbursement Obligations
     3.1 Reimbursement for Operating and General and Administrative Expenses.
          (a) Each of G&P and Holdings hereby agrees to continue to provide, or
cause to be provided, the Partnership Group with general and administrative
services, such as legal,
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-7-



--------------------------------------------------------------------------------



 



accounting, treasury, insurance administration and claims processing, risk
management, health, safety and environmental, information technology, human
resources, credit, payroll, internal audit, taxes and engineering, that are
substantially identical in nature and quality to the services of such type
previously provided by each of G&P and Holdings in connection with their
management and operation of the MLP Assets during the one-year period prior to
the Closing Date.
          (b) The Partnership Group hereby agrees to reimburse each of G&P and
Holdings for all expenses and expenditures they incur or payments they make on
behalf of the Partnership Group in connection with the business and operations
of the Partnership Group, including, but not limited to, (i) salaries of
operational personnel performing services on the Partnership Group’s behalf and
the cost of employee benefits for such personnel, (ii) capital expenditures and
(iii) maintenance and repair costs.
          (c) The General Partner shall be entitled to allocate any such
expenses and expenditures between the Partnership Group, on the one hand, and
G&P and Holdings, on the other hand, in accordance with the foregoing provision
on any reasonable basis.
     3.2 Reimbursement for Insurance. The Partnership Group hereby agrees to
reimburse each of G&P and Holdings for all expenses they incur or payments they
make on behalf of the Partnership Group for (i) insurance coverage with respect
to the MLP Assets, (ii) insurance coverage with respect to claims related to
fiduciary obligations of officers, directors and control persons of the
Partnership Group and (iii) insurance coverage with respect to claims under
federal and state securities laws related to any of the officers, directors and
control persons thereof.
ARTICLE IV
Miscellaneous
     4.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.
     4.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 4.2.
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-8-



--------------------------------------------------------------------------------



 



14950 Heathrow Forest Parkway, Suite 111
Houston, Texas 77032
Phone: (832) 329-8000
Fax: (832) 327-8009
Attention: Alex A. Bucher, Jr.
     4.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     4.4 Termination. Notwithstanding any other provision of this Agreement, if
the General Partner is removed as general partner of the MLP under circumstances
where Cause does not exist and Common Units held by the General Partner and its
Affiliates are not voted in favor of such removal, this Agreement may
immediately thereupon be terminated by either G&P or Holdings. This Agreement
shall also terminate upon a Change of Control of G&P, the General Partner or the
MLP.
     4.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
     4.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the General Partner, will have a material adverse
effect on the holders of Common Units. Each such instrument shall be reduced to
writing and shall be designated on its face an “Amendment” or an “Addendum” to
this Agreement.
     4.7 Assignment; Third Party Beneficiaries. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other Parties. Each of the Parties hereto specifically intends
that Holdings and each entity comprising the Partnership Entities, as
applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.
     4.8 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     4.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-9-



--------------------------------------------------------------------------------



 



Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
     4.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     4.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     4.12 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.
     4.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     4.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
Except as set forth in Section 4.7, the provisions of this Agreement are
enforceable solely by the Parties, and no limited partner, member, or assignee
of Holdings or the MLP or other Person shall have the right, separate and apart
from Holdings or the MLP, to enforce any provision of this Agreement or to
compel any Party to comply with the terms of this Agreement.
     4.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of Holdings or any Partnership Entity.
EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

                      EAGLE ROCK ENERGY PARTNERS, L.P.    
 
                    By:   EAGLE ROCK ENERGY GP, L.P., its
general partner    
 
                    By:   EAGLE ROCK ENERGY G&P, LLC, its
general partner    
 
               
 
  By:   /s/ ALEX A. BUCHER               
 
      Name:   Alex A. Bucher    
 
      Title:   President and Chief Executive
Officer    
 
                    EAGLE ROCK ENERGY G&P, LLC    
 
               
 
  By:   /s/ ALEX A. BUCHER              
 
      Name:   Alex A. Bucher    
 
      Title:   President and Chief Executive
Officer    
 
                    EAGLE ROCK ENERGY GP, L.P.    
 
                    By:   EAGLE ROCK ENERGY G&P, LLC, its
general partner    
 
               
 
  By:   /s/ ALEX A. BUCHER              
 
      Name:   Alex A. Bucher    
 
      Title:   President and Chief Executive
Officer    

 



--------------------------------------------------------------------------------



 



                      EAGLE ROCK HOLDINGS, L.P.    
 
                    By:   EAGLE ROCK GP, L.L.C., its general
partner    
 
               
 
  By:   /s/ ALEX A. BUCHER                
 
      Name:   Alex A. Bucher    
 
      Title:   President and Chief Executive
Officer    

EAGLE ROCK ENERGY PARTNERS, L.P.
Omnibus Agreement

-2-